Citation Nr: 1218364	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-29 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active duty for training from March 1982 to August 1982, and full time active duty service from September 1990 to September 1991, including service in the Southwest Asia Theater from November 1990 to May 1991 in support of Operation Desert Shield/Desert Storm.  The appellant is the Veteran's private attorney.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 letter decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The appellant's claim is for attorney's fees from past due benefits based on his representation of the Veteran.

The appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

The appellant has sought to obtain attorney's fees based on the grant of service connection for carpal tunnel syndrome for both upper extremities.  Service connection for bilateral carpal tunnel syndrome was granted by the Board in a Decision/Remand issued in December 2007.  The RO subsequently effectuated the Board's grant.  

Following that action, the appellant requested entitlement to attorney's fees, and the RO denied his request.  Subsequent to that denial, the appellant submitted a Notice of Disagreement (NOD) with respect to the June 2008 denial.  The NOD was proffered to the RO in October 2008.  When an NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the appellant has filed a timely NOD with regard to the denial of attorney's fees, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See 38 C.F.R. § 19.29 (2011).  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the action:

The RO should issue a statement of the case as to the issue of whether the appellant is entitled to attorney's fees based on the grant of service connection for bilateral carpal tunnel syndrome.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The RO should allow the appellant the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




